Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28 is rejected under 35 U.S.C. 101 because it is not directed towards an eligible statutory process. 
Claim 28 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  
The method(s) defined by “utilizing” the composition(s) of the claim(s) from which they depend do not require (i.)  that the method be implemented by a particular machine which imposes a meaningful limitation on the scope of the claim(s), or (ii.) that the method transform the composition of the claim(s) from which the method(s) depend in a way that imposes a meaningful limit on the claim(s) scope.
Applicants may wish to consider language such as defining articles as referred to by the claims “comprising the translucent polyurethane or polyisocyanurate foam as claimed in claim 25.” In order to resolve the rejection above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,225,545. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to translucent polyurethane foams prepared from only aliphatic or cycloaliphatic polyisocyanates with overlapping make-ups and physical properties relating to haze, light transmission, and thermal conductivity, as well as methods of making and utilizations thereof, which differ in a manner which would have been obvious to one having ordinary skill in the art with the expectation of success in the absence of a showing of new or unexpected results. In the instant case the approach of Index endpoints are associated with material make-ups and contents of critical reactive materials that would approach and even overlap closely in their inclusion based amount and/or weight such that it would have been obvious for one having ordinary skill in the art to have operated within the relevant amounts and proportions of reactive components associated with the preparations of the patented claims and those immediately beyond for purposes of achieving acceptably developed foam preparations in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402. Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Claims 15-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 17/282,697(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to translucent polyurethane foams prepared from only aliphatic or cycloaliphatic polyisocyanates with overlapping make-ups and physical properties relating to haze, light transmission, and thermal conductivity, as well as methods of making and utilizations thereof, which differ in a manner which would have been obvious to one having ordinary skill in the art with the expectation of success in the absence of a showing of new or unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Outside of the issues set forth under the headings “35USC101” and “Double Patenting” above, the closest prior art, Kokko et al.(2009/0075030), is insufficient in its teaching or fair guidance towards the formation of translucent polyurethane and polyisocyanurate foams as claimed that are formed through the utilization of isocyanates as defined by the claims and relevant proportions of the reactive materials as defined by the claims to the realization of products having ranges of light transmittance and % haze values as defined by the claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown et al. and Eling et al. are cited for their disclosures of relevant foam preparations in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/                Primary Examiner, Art Unit 1765